Citation Nr: 0804825	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's son, M.A., is entitled to helpless 
child benefits on the basis of permanent incapacity for self-
support before attaining the age of 18, including the issues 
of whether M.A. is in the custody of the appellant, and, if 
so, whether the appellant's income is at a level which would 
permit the payment of VA benefits.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1971.  He died in July 2003.  The appellant, the veteran's 
surviving spouse, seeks benefits on behalf of their son as he 
is the surviving child of the veteran.  A Power of Attorney 
designation, signed by M.A. is of record, and confers the 
appellant the right to bring legal proceedings on M.A.'s 
behalf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which initially denied the benefit sought on 
appeal on the basis that the appellant had failed to submit 
evidence showing that her son could be considered a helpless 
child for VA purposes, or evidence showing household income.

Following her submission of new evidence, the RO again denied 
the claim in the Statement of the Case, on the basis that 
M.A. was a child "in custody" of the veteran's surviving 
spouse and her income exceeded the maximum allowable level 
for pension benefits purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, on behalf of her son, M.A., seeks death 
pension benefits on the basis that he is a helpless child who 
became permanently incapable of self-support before reaching 
the age of 18.  

As noted in the Introduction, the RO has denied the 
appellant's claim on the basis that M.A. was a child in her 
custody and her income exceeded the maximum allowable level 
for pension benefits purposes.  As explained in the Statement 
of the Case, the RO correctly noted that evidence in the 
claims file showed that her income exceeded the maximum 
annual pension rate applicable to the surviving spouse's 
circumstances.

However, although the appellant was correctly advised to 
report her total income in a notice letter dated in September 
2003, and of how to substantiate a claim for helpless child 
benefits, there is no indication that she was advised that 
unreimbursed medical expenses could be reduced from her 
countable income.  Although the appellant does have health 
insurance, the record reflects that she has submitted 
statements referring to her own unspecified medical 
conditions, and it is unclear to what extent she may or may 
not have been responsible for unreimbursed medical expenses 
for her son during the period in which this appeal has been 
pending.  

Accordingly, the Board finds that a remand of this case to 
the AMC is warranted so that the appellant can be provided 
the opportunity to report any unreimbursed medical expenses 
incurred during the period since she filed her claim, 
including both on behalf of herself and her son, and to 
specify her precise income in each year during that period.

Thus, the case is REMANDED for the following action:

1.  Notify the appellant and her 
representative of the information and 
evidence needed to substantiate her claim, 
and of what part of such evidence she 
should obtain and what part VA will 
attempt to obtain on her behalf.  In 
particular, ask the appellant to provide 
her annual income since 2003 and any 
unreimbursed medical expenses incurred on 
behalf of herself and her son during each 
year since 2003.  The appellant should be 
provided copies of the appropriate VA 
forms to assist her in providing this 
information.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim, including the 
question of whether the veteran's son 
qualifies as a helpless child based upon 
having permanent incapacity for self-
support, the question of whether M.A. is 
in the custody of the appellant, and, if 
so, the question of whether the 
appellant's income is at a level which 
would permit the payment of VA benefits.  
The AMC is free to conduct any additional 
development deemed necessary to address 
these issues.

3.  If the action remains adverse to the 
appellant, provide the appellant with a 
supplemental statement of the case and 
allow her an appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



